Case:18-05362-jvvb Doc #:10 Filed: 01/16/19 Page 1 of 2

UN|TED STATES BANKRUPTCY COURT
WESTERN D|STR|CT OF N||CH|GAN
SOUTHERN D|V|S|ON

fn re.'
616 LOFTS, LLC, Case No. 18-05362-jwb
820 Monroe Avenue Chapter 7 filed 12/311'1 8
Grand Rapids, |V|| 49503 Honorab|e James W. Boyd

E|N#XX-XXXXXXX

Debtor.

M)T|C§_OF RESCHEDULED FlRST MLNG OF CRED|TORS
Please be advised that the First |Vleeting of Creditors in the above referenced case has
been rescheduled from January 30, 2019 at 2:00 p.m. to February 12, 2019 at 3:00 p.m. at the
Office of the United States Trustee1 Ledyard Bui|ding, Second Floor, 125 Ottawa Avenue, NVV,
Suite 202R, Grand Rapids, |V|| 49503.

Respectfu||y submitted,

VVARDROP & WARDROP, P.C.
Attorneys for Debtor

Dated: January 16, 2019 By: /s/ Denise D. Twinnev
Robert F. Wardrop I| (P31639)
Denise D. Twinney (P40735)
Business Address:
300 Ottawa Ave, NW, Ste. 150
Grand Rapids, |VI| 49503
(616) 459-1225

100501.011619.ReN0ticeAdj341

Case:18-05362-jvvb Doc #:10 Filed: 01/16/19 Page 2 of 2

ENDED

 

 

 

616 Lofts.LLC ‘ EiN XX-XXXXXXX

Narn e

United States Bankruptcy Court Western District of Michigan
Case number: 18-05362-jwb

Date case filed for chapter 7 12131!18

 

Notice of Chapter 7 Bankruptcy Case -- No Proof of C|aim Deadline

 

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activitiesl This means that creditors generally may riot
take action to collect debts from the debtor or the debtor's property, For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mai|, phone, or othenrirlse. Creditors who viotate the stay can be required to pay actual and punitive damages
and attorney's fees.

To protect your rights, consult an attorney. A|| documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Pubtic Access to Court E|ectronic Records at www.pace[.govl.

 

The staff of the bankruptcy clerk's office cannot give legal advice.

 

Do not file this notice with any proof of claim or other filing iri the case.

 

 

 

 

 

 

 

 

 

 

 

 

1. Debtor‘s full name 515 LfoS= LLC
2. Al| other names used in the
last 8 years
3_ Address 820 Monroe Avenus
Grand Rapids, N|| 49503
4_ - Robert F. \.Nardrop ll Contact phone (616) 459-1225
Debt°r 5 attorney Wardrop & Wardrop. P.C.
Name and address 300 Ottawa .»'tvenuel N.W., Ste 150 Email: bkftlings@wardroplaw.com
Grand Rapids, |V|| 49503
5_ Jeff A. Nloyer Contact phone 616-532-4002
Bankruptcy trustee PO BDX 337
Narrie and address Grandvi|te, N|| 49468-033?
6_ - - DAN|EL M. LAV|LLE , C|erk of the Bankruptcy Court Hours open:
Ba"k'“pt_°y ‘_"e'k 5 °ff'°° one oivision Avs., N_ ivz~F, a Aivi - 4 Pivi
D|occfumeri]'its in this case may be Rggm 200
H e att is address You may Grand Ra ids_ Nll 49503 _
inspect all records filed in this case p C°"tact phone (616)456 2693
at this office or online at
M.QEQQ[&!DM. Date: 112/19
7_ Meeting of creditors sensory-ae,-ae=isat»es:ea-Piui-- D'];M h q @35_0® l?i:>c:;:;ar¢icm:
lgeen%e$:rr:;:§r:;$§nézwe must The meeting may be continued or adjourned to a later date. lf Ledyard Buildingl Second Floor, 125
questioned under oath Creditors sol the date will be ori the court docket Ottawa NW, Suite 202R, Grand Rapids,
may attendl but are not required to M' 49503
do so. Please note that possession
of cell phones is prohibited at first
meetings
8_ proof of claim No property appears to be available to pay creditors Therefore, please do notfile a proof of claim now.
Ple_&$€ do not file 3 pr_OOf Of _ |f it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
:>|S(l!m Ufl|€SS l"OU FEOEWE 3 nO¥lOE that you may f1le a proof of claim and stating the deadline
o o so.
9_ Creditors with a foreign lfyou are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
address extend the deadlines in this notice. Consu|t an attorney familiar with Un`ited States bankruptcy law ifyou have
any questions about your rights in this case.
10_ Abandgnments Trustees may abandon property in rio asset estates without notice to creditors or other interested parties
Anyone wishing to receive notice of such abandonment must tile a request with the Court.

 

 

Oflicial Fom~i 309€ (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case -- No Proof of Claim Deadline page 1

